Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the preliminary amendment filed 6/27/2022, claims 2-4, 8-16, 20 and 21 have been amended. Claims 2-21 are pending and under examination.
Response to Arguments
Applicant’s arguments, see Applicant Response, filed 6/27/2022, with respect to the rejections under 35 USC 101 of claims 2-21 have been fully considered and are persuasive.  The rejection under 35 USC 101 of claims 2-21 has been withdrawn. 
Applicant’s arguments, see Applicant Response, filed 6/27/2022, with respect to the rejections under 35 USC 103 of claims 9, 10 and 20 have been fully considered and are persuasive.  The rejection of claims 9, 10 and 20 has been withdrawn. 
Applicant’s other arguments with respect to claim(s) 2-8, 11-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-7, 10-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganz et al (U.S. Patent Application Publication 2011/0257818), hereinafter Ganz, in view of Pereira (U.S. Patent Application Publication 2014/0074326).
Regarding claims 2 and 15, Ganz discloses a method/system of generating a map of turbulence experienced during an airline flight on a passenger airline (Abstract) comprising: 
measuring acceleration information during the airline flight using a portable electronic device of an airline passenger on the airline flight, the acceleration information measured using one or more accelerometers of the portable electronic device (1000 in FIG. 10; ¶0108: “In operation 1000, the portable data processing system is configured to be moved by a single person.  For example, the portable data processing system may be handheld data processing system 218 in FIG. 2..”; ¶0109: “the motion sensor system is comprised of a number of sensors that generate the data.  The number of sensors may include, for example, without limitation, an accelerometer …”); 
obtaining position information indicating a location of the portable electronic device when the acceleration information was measured during the airline flight (¶0111: “The turbulence information may include the number of pieces of data, location information for the aircraft …”); and 
determining a map of flight turbulence experienced by the airline passenger during the airline flight based on the measured acceleration information (1202 in FIG. 12; ¶0120: “Thereafter, the process generates processed turbulence information including a map using the turbulence information received (operation 1202).”; see also FIG. 7;); and
displaying the map of flight turbulence on the portable electronic device (¶0069: “processed turbulence information 264 may be a map containing an identification of turbulent regions or other information.”; FIG. 6-9).
Ganz does not explicitly discloses the portable electronic device comprises cellular telephone; wherein the position information includes seat information for the airline passenger; and determining the map of flight turbulence based on the position information.
Pereira teaches methods of determining a turbulent condition in an aircraft (Abstract) comprising the portable electronic device comprises cellular telephone (¶0014: “the handheld device may be held by a flight crew member.”; ¶0015: “the handheld device 40 has been illustrated as a smartphone”); wherein the position information includes seat information for the airline passenger (¶0019: “In the case where the handheld device 40 is held by a crewmember within the aircraft 10, the handheld device 40 may have a correctional feedback to adjust the output of the sensors 42 based on the determined attitude of the handheld device 40 relative to the attitude of the aircraft. FIG. 3 illustrates that the handheld device 40 may have a first coordinate system 60 and the aircraft 10 may have a second coordinate system 62.”); and determining the map of flight turbulence based on the position information (¶0019: “A transformation matrix may be generated to relate the first coordinate system 60 and the second coordinate system 62 in determining the relative attitude of the handheld device 40 and the aircraft 10.”).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the invention in Ganz by adding the smartphone features as taught in Pereira in order to provide the monitoring of turbulence in other locations throughout the aircraft (¶0014 of Pereira).

Regarding claim 3, Ganz further discloses that the obtaining acceleration information, the obtaining position information and the determining a map of flight turbulence comprise employing a server to receive acceleration information from the cellular telephone and to determine the map of flight turbulence (FIG. 12; ¶0119: “Further, the process may be implemented using remote data processing system 256 in aircraft 202 in FIG. 2.”).

Regarding claims 4 and 16, Ganz further discloses that employing the server to receive acceleration information comprises employing the server to receive acceleration information during the airline flight (¶0119: “Further, the process may be implemented using remote data processing system 256 in aircraft 202 in FIG. 2.”).

Regarding claims 5 and 17, Ganz further discloses comprising determining and storing maps of flight turbulence based on time of day (¶0115: “the processed turbulence information may include an indication of a period of time for which the turbulence may be present.”).

Regarding claims 6 and 18, Ganz further discloses determining and storing maps of flight turbulence based on time of year (¶0091: “Time stamps 404 may be associated with pieces of data 402 to indicate when pieces of data 402 were generated.”).

Regarding claims 7 and 19, Ganz further discloses determining and storing maps of flight turbulence based on airline (¶0090: “turbulence information 400 includes … flight number 410.”).

Regarding claim 11, Ganz further discloses determining a map of flight turbulence versus seat position for the airline flight based on the acceleration information from the cellular telephones of the multiple airline passengers (¶0039: “handheld data processing system 106 may be placed on a table, a cart, in a drawer, or some other location inside of aircraft 102.  As another example, handheld data processing system 106 may be secured to a monument or other structure in the interior of the aircraft using a strap, a hook-and-loop fastener, and/or other suitable types of fastening systems.”; ¶0047: “global positioning system unit 124 may be part of handheld data processing system 106.”).

Regarding claim 12, Ganz further discloses employing a server to collect acceleration information from cellular telephones of passengers on multiple airline flights (¶0101: “Processed turbulence information 700 is generated from receiving turbulence information from multiple portable data processing systems on different aircraft.”; ¶0119: “The process begins by receiving turbulence information from a number of aircraft (operation 1200).”).

Regarding claim 13, Ganz further discloses employing the server to determine a map of flight turbulence over each airline flight based on the collected acceleration information (¶0090: “turbulence information 400 includes … flight number 410.”;)
Ganz further discloses that such information can be modified (¶0093: “turbulence information 400 may be modified, changed, or replaced during processing.”) but does not explicitly disclose that such modification can be a turbulence per route of each flight. 
The following common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate: providing flight related information based on flight routes, was old and well known in the art at the time of applicant's invention, as it provides means to provide a summary relevant to predictable information based on historic data and, therefore, enable to utilize accumulated data for future prediction and guidance. See MPEP 2144.03 Section C.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known flight summary information because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. "common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Int'l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 14, Ganz further discloses employing the server to receive acceleration information during each airline flight (¶0119: “Further, the process may be implemented using remote data processing system 256 in aircraft 202 in FIG. 2.”).

Regarding claim 21, Ganz further discloses using a portable device to collect acceleration information but does not explicitly disclose receiving acceleration information after the flight.
The following common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate: transmitting data after the flight, ex. turning on/off airplane mode, was old and well known in the art at the time of applicant's invention, as it provides means to transmit data after the portable device is enabled for communication and, therefore, enable to prevent unsuccessful attempts to transmit the data while such transmission is not enabled during the flight. See MPEP 2144.03 Section C.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known airplane mode because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. "common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Int'l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganz in view of Pereira, and further in view of Dorfmann et al (U.S. Patent Application Publication 2012/0319869), hereinafter Dorfmann.
Regarding claim 8, Ganz does not explicitly disclose obtaining biometric information collected from the airline passenger during the airline flight.
However, Dorfmann teaches obtaining biometric information collected from the airline passenger during the airline flight (obtaining biometric information1 and adjusting display system for each threshold based on the user’s mental state as shown in fig. 2B-2C, paragraphs 0027-0032). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ganz by incorporating Dorfmann’s dynamic adjustment of the presentation in order to help reduce the user’s mental stress.
Allowable Subject Matter
Claims 9, 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner considers “crew” in Dorfmann reads on the claimed limitation “airline passenger” in light of the Pereira reference, which describes a crew member navigates through other parts of aircraft.